DETAILED ACTION

AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

General Remarks
This communication is considered fully responsive to Applicant’s application filed 12/15/2020.
Application filed: 12/15/2020.
Claims:
Claims 7-9 are pending.
Claims 7-9 are independent.
Claims 1-6 are canceled.
Continuity/Priority Data:
This application claims priority to 371 Application PCT/JP2018/023709 filed 06/21/2018.
Previous Action:
Claims 7-8 will no longer invoke review under 35 U.S.C. 112(f) due to Applicant’s amendment and the rejection of claims 7-9 under 35 U.S.C. 112(b) via 112(f) analysis has been withdrawn.
Rejections of claims 7-9 under 35 U.S.C. 112(b) has been withdrawn due to Applicant’s amendments.
Rejections of claims 8-9 under 35 U.S.C. 112(a) has been withdrawn due to Applicant’s amendments.
Examiner Note:
Regarding Applicant’s disclosure and preliminary amendment:
Regarding the claim limitation including an SCG configuration, Applicant’s written description only mentions SCG disclosure once in paragraph 0030.  In paragraph 0030, SCG full configuration is generated but does not teach the reception of the SCG configuration.  However, Applicant’s figures (i.e., Fig. 5A, 6A, 7) shows a message including SCG configuration being received by the CU (Fig. 7, 200).  The usage of SCG configuration within the claims 7-9 are not apart of the original disclosure and cannot be relied upon when it comes to new matter determinations.

Response to Arguments
Applicant’s arguments, see Applicant’s response, filed 10/14/2021, with respect to the rejection(s) of claim(s) 7-9 under 35 U.S.C. 102 have been fully considered and are persuasive to overcome the prior rejection.  However, upon further consideration, a new ground(s) of rejection is made in view of U.S. Patent Application Publication No. 2019/0253937 A1 to Hsieh (“Hsieh”).



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claim 8, it claims that a second communication device comprises a processor which is configured to receive a SgNB Addition Request.  Examiner presumes that the second communication device (SCD) is in reference to the distributed nodes (DU) and the first communication device (FCD) is in reference to the central node (CU) based off the context of the claims and the arguments filed on 10/14/2021.  The specification does not teach the SCD receiving the SgNB Addition Request.  The specification teaches the FCD receiving the SgNB Addition Request from the master node (MN).  The SCD receives the UE context (See Fig. 2 of Applicant’s drawings).  The claims have appeared to switch around some of the functionality of the particular communication devices into a system that is not supported by the specification.  Appropriate correction or clarification is required to avoid future confusion.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 7-9 are rejected under 35 U.S.C. 102(a) as being anticipated by U.S. Patent Application Publication No. 2019/0253937 A1 to Hsieh (“Hsieh”).
As to claim 7, Hsieh discloses:
a first communication device comprising:
a processor configured to receive a Secondary gNodeB (SgNB) Addition Request including a secondary cell group (SCG) configuration (¶0066 – Hsieh teaches the master node (e.g., MN, eNB or gNB) sends a configuration message (e.g., an SgNB Addition Request) that includes config information (e.g., SCG configuration or SCG-ConfigInfo) to the CU (i.e, first communication device)), 
wherein the processor transmits a user equipment (UE) context setup Request, which does not include the SCG configuration, to second communication device and causes the second communication device to generate full configuration (¶0068 – Hsieh teaches that if the CU decides to perform a full configuration, the current or received SCG configuration is not included in user equipment (UE) context setup to the DU (second communication device)).

As to claim 8, Hsieh discloses:
a second communication device comprising:
a processor configured to receive a Secondary gNodeB (SgNB) Addition Request that does include a secondary cell group (SCG) configuration from a first communication device (¶0066 – Hsieh teaches the master node (e.g., MN, eNB or gNB) sends a configuration message (e.g., an SgNB Addition Request) that includes config information (e.g., SCG configuration or SCG-ConfigInfo) to the CU (i.e, first communication device); ¶0067 – Hsieh teaches the CU sends the UE context request setup request to the DU with the SCG configuration information from the SgNB Addition Request), 
wherein the processor generates full configuration in a case where a user equipment (UE) context setup Request that does include the SCG configuration is received from the first communication device (¶0067 – Hsieh teaches the CU sends the UE context request setup request to the DU with the SCG configuration information from the SgNB Addition Request and DU generate configuration information based on the received message from the CU (i.e., full configuration)).

As to claim 9, Hsieh discloses:
a communication method comprising:
receiving a Secondary gNodeB (SgNB) Addition Request including a secondary cell group (SCG) configuration at a first communication device (¶0066 – Hsieh teaches the master node (e.g., MN, eNB or gNB) sends a configuration message (e.g., an SgNB Addition Request) that includes config information (e.g., SCG configuration or SCG-ConfigInfo) to the CU (i.e, first communication device)),
transmitting a user equipment (UE) context setup Request, which does not include the SCG configuration, from the first communication device to a second communication device (¶0068 – Hsieh teaches that if the CU decides to perform a full configuration, the current or received SCG configuration is not included in user equipment (UE) context setup to the DU (second communication device)), 
wherein the second communication device generates full configuration (¶0068 – Hsieh teaches the CU sends the UE context request setup request to the DU without the SCG configuration information from the SgNB Addition Request and DU generate configuration information (i.e., full configuration))).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAYLOR A ELFERVIG whose telephone number is (571)270-5687. The examiner can normally be reached Monday (10:00 AM CST) - Friday (4:00 PM CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571) 270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAYLOR A ELFERVIG/Primary Examiner, Art Unit 2445